Per Curiam.

These attorneys practice under the firm name of “ David & Josiah ”, although they assert that, as between themselves, they are not partners. The learned Beferee, to whom numerous charges against respondents or either of them had been referred, reported that, in every instance in which proof was offered, charges have been sustained that respondents-grossly violated the canons of professional ethics, that they misrepresented to clients the status of their cases to conceal their own negligence, and that on a number of occasions they converted clients ’ funds to their own use, although in the latter case, restitution was generally made but under pressure during extended periods of time. The evidence supports the findings of the Official Beferee. Both respondents should be disbarred.
Dore, J. P., Cohh, Yah Yoorhis and Breitel, JJ., concur.
Bespondents disbarred.